Citation Nr: 1735885	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO. 15-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for other specified trauma and stressor-related disorder.

2. Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 Decision Review Officer decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

In April 2016 the Veteran was afforded a formal hearing before a Decision Review Officer of the RO. A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A claimant has a right to compliance with the directives in a remand from the Board. Stegall v. West, 11 Vet. App. 268 (1998). In the August 2016 remand, the Board requested that VA provide the Veteran a medical examination concerning his service connected psychiatric disability and residuals of a TBI. The Board requested that the examiner provide a TBI assessment as well as an examination concerning the current degree of severity of the psychiatric disability. The remand directives clearly noted that the VA examiner should comment upon the manifestations noted by the Veteran's private psychiatrist in a February 2016 assessment that specifically include tremors, severe cognitive deficits, and impaired information registration and recall. A review of VA examination reports from December 2016 do not show that the VA examiner conducted a review and then commented upon the February 2016 private psychiatrist report.

Therefore, the remand instructions were not completed, and the Board must remand again to avoid prejudice to the Veteran. Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Ensure that the Veteran's entire claims file, or access to the file, is afforded to the VA examiner who conducted the December 2016 VA examinations for the psychiatric disability and residuals of TBI. Ask the examiner (or any other qualified medical professional if the December 2016 examiner is unavailable) to conduct a thorough review of the claims file and provide an addendum opinion for the following:

The examiner must specifically comment on the manifestations noted by the July 2015 VA examiner and by the Veteran's private psychiatrist from Vitality Health Associates in a February 2016 assessment, to specifically include:

* Mildly impaired memory, attention, concentration, and executive functions;
* Inappropriate social interaction;
* Anxiety;
* Neurobehavioral impairments, including difficulty getting along with people and loss of control;
* Tremors;
* Severe cognitive deficits; and 
* Impaired information registration and recall.

2. If, and only if, the December 2016 VA examiner is unavailable and the examiner assigned to provide the addendum opinions requested herein finds it necessary, then the Veteran must be provided additional VA examinations with the directives contained below. 

a) The AOJ should afford the Veteran a TBI examination, by a physician that is qualified, as noted above, to conduct a TBI assessment, to determine the current degree of severity of his TBI. All pertinent evidence of record-to include specifically the evidence referenced above-should be made available to and reviewed by the examiner. Any indicated studies should be performed. The AOJ should ensure that the examiner provides all information required for rating purposes. 

b) Then, the Veteran should be afforded an examination by a VA psychiatrist who is qualified to assess the current degree of severity of his psychiatric disorder. All pertinent evidence of record should be made available to and reviewed by the examiner. Any indicated studies should be performed.

The AOJ must also obtain a VA medical opinion from the psychiatrist in accordance with the directives of Training Letter 09-01.

Prior to requesting this opinion, the AOJ should review the Veteran's TBI examination report and ask the examiner to comment on each positively affected facet noted in that report.

The examiner must also comment on all positively affected facets noted in the Veteran's July 2015 VA examination report and the manifestations noted by the Veteran's private psychiatrist in his February 2016 assessment, to specifically include:

* Mildly impaired memory, attention, concentration, and executive functions;
* Inappropriate social interaction;
* Anxiety;
* Neurobehavioral impairments, including difficulty getting along with people and loss of control;
* Tremors;
* Severe cognitive deficits; and 
* Impaired information registration and recall.

The examiner must state whether the Veteran's manifestations are attributable to his psychiatric disorder, to his TBI, or whether attribution to one or the other is impossible. The examiner must also provide a complete rationale for each attribution made. 

If the examiner is unable to provide any required opinion, he or she should explain why. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


